Exhibit 10.2

DELMAR PHARMACEUTICALS, INC.

ROYALTY AGREEMENT

This ROYALTY AGREEMENT (this “Royalty Agreement”) is made and entered into as of
_________, 2016, by and between DelMar Pharmaceuticals, Inc. a Nevada
corporation (the “Company” or “DelMar”), and the investors set forth on the
signature pages affixed hereto (each, an “Investor” and, collectively, the
“Investors”).

WHEREAS, the Investors have agreed to purchase from the Company, and the Company
has agreed to sell and issue to the Investors, an aggregate of up to 675,000
shares of Series B Convertible Preferred Stock (the “Preferred Shares”) upon the
terms and conditions set forth in a Securities Purchase Agreement dated
________, 2016 (the “Offering”); and

WHEREAS, in connection with the Investors’ purchase of the Preferred Shares, the
Investors will be granted certain Royalty Rights upon the Closing Date as more
fully set forth in this Royalty Agreement.

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the following as set
forth herein.

1.Definitions.

For purposes of this Royalty Agreement, the terms set forth below shall have the
corresponding meanings provided below.

“Affiliate” means any person controlled directly or indirectly through one or
more intermediaries, by the Company. A Person shall be regarded as in control of
the Company if the Company owns or directly or indirectly controls more than
fifty percent (50%) of the voting stock or other ownership interest of the other
person, or if it possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such person.

“Closing” shall have the meaning set forth in Section 2.2(a) of the Securities
Purchase Agreement.

“Closing Date” shall have the meaning set forth in Section 2.2(a) of the
Securities Purchase Agreement.

“Common Stock” means the Company’s Common Stock, par value $0.001 per share.

“Conversion” means conversion of the Preferred Shares to shares of Common Stock.

“Conversion Price” means the conversion price of the Preferred Shares.

“Company” or “DelMar” shall have the meaning set forth in the preamble of this
Royalty Agreement.

“First Commercial Sale” means, on a country by country basis, with respect to a
Product, the first bona fide sale of such Product to a third party by or on
behalf of DelMar, its Affiliates or licensees in a country in the Territory
after regulatory approval has been achieved for such Product in such country.
For greater certainty, sales for test marketing, sampling and promotional uses,
clinical trial purposes or compassionate or similar use shall not be considered
to constitute a First Commercial Sale, so long as the Product is provided free
of charge, or at or below cost.


 



“First Vesting Date” shall be the end of the 12th month following the Closing
Date.

“Holder” means an Investor who holds the Preferred Shares.

“Investor” shall have the meaning set forth in the preamble of this Royalty
Agreement.

“Licensing Proceeds” means all cash and marketable securities received by DelMar
and its Affiliates from third party licensees with respect to licensing or
partnering arrangements pursuant to the development or commercialization of
Products, including (i) royalties based on sales of Products by third party
licensees or their sublicensees; (ii) any licensing fees for rights to develop
or commercialize Products, or other payments in connection with the licensing of
rights with respect to Products; (iii) milestone payments based on development,
regulatory or commercialization milestones for Products; (iv) equity purchases
of DelMar securities pursuant to such licensing or partnering arrangement to the
extent not exceeding the fair market value of such securities; and (v) research
and development funding.

“Mandatory Conversion Date” shall have the meaning set forth in Section 6(b) of
the Certificate of Designation of the Series B Preferred Stock.

“Net Sales” means, for any period, the gross amount invoiced by DelMar and its
Affiliates for the sale of Products, (including, without limitation, third party
agents, distributors and wholesalers), less the total of the following, to the
extent applicable:

(i)trade, cash and/or quantity discounts not already reflected in the amount
invoiced;

(ii)all excise, sales and other consumption taxes (including VAT) and custom
duties, whether or not specifically identified as such in the invoice to the
third party;

(iii)freight, distribution, insurance and other transportation charges, whether
or not specifically identified as such in the invoice to the third party;

(iv)amounts repaid or credited by reason of rejections, defects or returns or
because of chargebacks, retroactive price reductions, refunds or billing errors;

(v)any royalty amounts or license fees payable by DelMar to a third party for
access to, or licensing in of, such third party’s intellectual property rights
for use or exploitation of the Products; and

(vi)rebates and similar payments made with respect to sales paid for or
reimbursed by any governmental or regulatory authority such as, by way of
illustration and not in limitation of the Parties’ rights hereunder, United
States Federal or state Medicaid, Medicare or similar state program or
equivalent foreign governmental program.

For purposes of determining Net Sales, “sale” will not include transfers or
dispositions for charitable, promotional, pre-clinical, clinical, regulatory or
governmental purposes. “Net Sales” exclude all Licensing Proceeds received by
DelMar and its Affiliates from third party licensees.

2
 

 

“Offering” shall have the meaning set forth in the preamble of this Royalty
Agreement.

“Preferred Shares” shall have the meaning set forth in the preamble of this
Royalty Agreement.

“Products” means any and all products (i) containing or comprising VAL-083
(dianhydrogalactitol) as an active ingredient.

“Royalty Agreement” shall have the meaning set forth in the preamble of this
agreement.

“Royalty Amounts” shall have the meaning set forth in Section 2.2 of this
Royalty Agreement.

“Royalty Rights” shall have the meaning set forth in Section 2.1 of this Royalty
Agreement.

“Royalty Term” means, with respect to each Product, on a country by country
basis in each country, commencing on the First Commercial Sale of the Product
until the last of:

(i)the expiration of the last to expire of the Valid Claims covering such
Product in such country;

(ii)the expiration of any regulatory exclusivity period covering such Product in
such country.

For clarity, by way of example, the Royalty Term in the United States extends to
2036 at the time of this agreement, which period may be altered by the
prosecution of the Company’s patent claims and new patent filings from
time-to-time. Furthermore, The Company will use commercially reasonable efforts
to maximize market exclusivity.

“Second Vesting Date” shall be the end of the 24th month following the Closing
Date.

“Record Date” shall mean the end of each calendar quarter following the Closing
Date.

“Territory” means worldwide.

“Third Vesting Date” shall be the end of the 36th month following the Closing
Date.

“Valid Claim” means a claim (i) of an issued and unexpired United States Patent
that has not been revoked or held permanently unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through re-issue or disclaimer or
otherwise, or (ii) of any patent application included that has not been
cancelled, withdrawn or abandoned or been pending for more than six (6) years.

“Unvested Royalties” shall have the meaning set forth in Section 2.1(a) of this
Royalty Agreement.

“Vested Royalties” shall have the meaning set forth in Section 2.3 of this
Royalty Agreement.

2. Royalty Rights.

2.1 Grant of Royalty to the Investors. As of the Closing Date, all Holders are
granted royalty rights which include a right, until such time as a Holder
converts its Preferred Shares into common shares, to:

(a)receive a royalty payment when same are paid out by the Company during the
Royalty Term (“Unvested Royalties”); and

(b)receive any Vested Royalties in accordance with Section 2.5 below;

collectively referred to as the “Royalty Rights”.



3
 



2.2 Royalties. DelMar will pay to the Holders, in aggregate, a royalty based on
their pro rata ownership of the Preferred Shares equal to:

(a)[*]% of Net Sales in the Territory; and

(b)[*]% of Licencing Proceeds in the Territory;

collectively referred to as the “Royalty Amounts”.

2.3 Royalty Vesting. Rights to Vested Royalties shall vest during the first
three years after the Closing Date, in equal thirds to Holders who hold
Preferred Shares on each of the First Vesting Date, the Second Vesting Date and
the Third Vesting Date, upon which vesting dates such Royalty Amounts shall
become “Vested Royalties”.

2.4 Calculation of Royalty Payments. All Unvested Royalties shall become due to
the Holders of the Preferred Shares at each Record Date. The proportion of the
Unvested Royalty paid to each Holder shall be calculated by dividing the number
of Preferred Shares held by a Holder by the total number of Preferred Shares
outstanding at each Record Date after settlement of Vested Royalties. The
proportion of Vested Royalties paid to an Investor shall be calculated by
dividing the sum of the number of Preferred Shares Held by a Holder at each
Vesting Date divided by total number of Preferred Shares outstanding at each
vesting date multiplied by 33⅓%:

 

Holder’s Preferred Shares at First Vesting Date

     

Holder’s Preferred Shares at Second Vesting Date

     

Holder’s Preferred Shares at Third Vesting Date

       

Total Preferred Shares at First Vesting Date

  x33⅓% ┼

Total Preferred Shares at Second Vesting Date

  x33⅓% ┼

Total Preferred Shares at Third Vesting Date

  x33⅓%  

 

2.5 Royalty Payments. Royalties will be payable during the Royalty Term on a
calendar quarter basis, within sixty (60) days after the end of each calendar
quarter, based upon the Net Sales and Licensing Proceeds during such calendar
quarter.

2.6 Royalty Statements. DelMar will deliver to the Holders of the Preferred
Shares within sixty (60) days after the end of each calendar quarter in which
Products, for which DelMar owes a royalty hereunder, are sold, and Licensing
Proceeds are received, a detailed statement showing (i) Net Sales made by DelMar
and its Affiliates of each such Product; (ii) the amount and calculation of
royalties due on such Net Sales; (iii) Licensing Proceeds received by DelMar and
its Affiliates during the applicable calendar quarter; and (iv) the amount and
calculation of royalties due on such Licensing Proceeds.

2.7 No Separation. This Royalty Agreement shall not be separable from the
Preferred Shares until Conversion.

 

________________________

[*] Indicates confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Securities and
exchange Commission.



4
 



3. Royalty Adjustments.

3.1 25% Royalty Amount Increase due to financing. If, within 12 months from the
Closing Date, the Company issues common shares or preferred shares such that the
price of the common shares or the preferred shares, on an as converted basis, is
lower than the Conversion Price, the Royalty Amount shall be increased by 25%.

3.2 Automatic Vesting. If, for any reason, the Company requires the Holders of
the Preferred Shares to undergo Conversion prior to a Mandatory Conversion Date,
any Royalty Rights held by the then Holders of the Preferred Shares at the time
of such Conversion shall immediately become Vested Royalties upon such
Conversion.

3.3 Pro-Rata Increase for Oversubscription of Preferred Shares. If the Company
elects to exercise its right to increase the Offering such that the total
Preferred Shares sold in the Offering exceeds 675,000, then the Royalty Amount
shall be increased proportionally by multiplying the Royalty Amount defined in
Section 2.2 by the total number of Preferred Shares sold in the Offering divided
by 675,000.

4. Miscellaneous.

4.1. Notices. All notices, requests, demands and other communications provided
in connection with this Royalty Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

The Company:

DelMar Pharmaceuticals, Inc.

Suite 720-999 West Broadway

Vancouver British Columbia, Canada

V5Z 1K5

With a copy to:

Sichenzia Ross Friedman Ference LLP

61 Broadway, NY, NY 10006

Telephone:212-930-9700

Facsimile: 212-930-9275

Attention: Gregory Sichenzia, Esq.

The Investors:

As per the contact information provided on the signature pages hereof.

4.2. Survival of Covenants. Each party hereto agrees that the covenants of such
party contained in this Royalty Agreement shall survive the Closing. Each
Investor shall be responsible only for its own covenants

4.3. Entire Agreement. This Royalty Agreement contains the entire agreement
between the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements and understandings of the parties, oral and
written, with respect to the subject matter contained herein.

4.4. Third Party Beneficiaries. This Royalty Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

4.5. Successors and Assigns. This Royalty Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. For the
sake of clarity, this Royalty Agreement shall be binding upon an acquirer of
DelMar or on the purchaser of all or substantially all of the assets of DelMar.

5
 



4.6. Amendment; Waivers. All modifications, amendments or waivers to this
Royalty Agreement shall require the written consent of both the Company and the
holders of the majority of the then-outstanding Preferred Shares.

4.7. Applicable Law; Disputes. This Royalty Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflict of law provisions thereof, and the parties hereto
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or, if jurisdiction in such court
is lacking, the Supreme Court of the State of New York, New York County, in
respect of any dispute or matter arising out of or connected with this Royalty
Agreement.

4.8. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and shall execute and deliver all such
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Royalty Agreement and the consummation of the transactions
contemplated hereby.

4.9. Counterparts. This Royalty Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Royalty
Agreement may also be executed via facsimile, which shall be deemed an original.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

6
 



IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Royalty Agreement to be duly executed as of the date first above written.

 

  DELMAR PHARMACEUTICALS, INC.       By:      Jeffrey Bacha , Chairman & Chief
Executive Officer



INVESTORS:

 

The Investor has elected to purchase:____________ Preferred Shares (to be
completed by Investor) at a purchase price of $8.00 per Preferred Share under
the terms in the Securities Purchase Agreement.







    Name of Investor:           If an entity:           Print Name of Entity:  
            By:     Name:     Title:           If an individual:           Print
Name:                 Signature:                 If joint individuals:          
Print Name:                 Signature:                 All Investors:          
Address:                             Telephone No.:               Facsimile No.:
              Email Address:            



7
 

